Writ Nos. 90-C-113 and 90-C-102 consolidated for hearing with:
Appeal #90-CA-37 from the Twenty-Fourth Judicial District Court, Parish of Jefferson, No. 391-644 — Division “J”; Jacob L. Karno, Judge.
Before BOWES, KLIBERT and GAUDIN, JJ.
Writs were granted in this case for the purpose of transferring and consolidating the application with the pending appeal in the identical matter.
Wherefore, for the reasons assigned in Thigpen Construction Co., Inc. versus The Parish of Jefferson, No. 90-CA-37, 560 So.2d 947 (La.App.1990), the judgment of the trial court is annulled and set aside, and respondent’s suit is dismissed.